Citation Nr: 0327148	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia, for the period from June 17, 1998, to May 9, 2000.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia, for the period from September 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to April 
1993.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2003, at which time the Board denied 
entitlement to service connection for a low back disorder, 
and remanded the claims for increase to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, so that additional development could be undertaken.  
Following the RO's attempts to complete the requested 
actions, the case has been returned to the panel for further 
review.  

A motion for advancement on the docket filed by the veteran 
was previously granted by the Board.  Appropriate expedited 
handling of this case has continued since its return from 
remand.


REMAND

As noted in correspondence, dated July 8, 2003, from the RO 
to the veteran, there has been a change in the law during the 
pendency of his claim.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  

In the above-referenced letter of July 2003, the veteran was 
afforded appropriate "Quartuccio sufficient" notice of the 
VCAA.  This included notice of what evidence was needed to 
substantiate his claim, notice of what portion of that 
necessary evidence he was required to submit, and notice of 
what portion of that evidence VA will secure.  See Quartuccio 
v. Principi, 16 Vet. App. 183(2002).  In that letter, 
however, the veteran was also informed that he had to respond 
by August 8, 2003, with additional pertinent evidence or 
information; otherwise, the claim would be decided based on 
the current record.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
was not filed with VA within 30 days was invalid as contrary 
to the provisions of 38 U.S.C.A. § 5103(a).  As such, remand 
is required to ensure compliance with 38 U.S.C.A. § 5103.

Other development is likewise in order.  Specifically, it is 
noted that a VA medical examiner in July 2003 failed to 
respond adequately to the questions posed by the Board in its 
June 2003 remand, and that the question of extraschedular 
entitlement was not addressed by the RO on remand as to the 
claim for a rating in excess of 10 percent for the thoracic 
spine disorder from September 2000.  Lastly, it is evident 
that there has been a recent change in the criteria for the 
evaluation of spinal disorders, effective from September 26, 
2003.  The RO has yet to document their consideration of this 
new rating criteria.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003).  Based on the foregoing, further RO development 
actions are necessary prior to the Board's consideration.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must send to the veteran a 
letter notifying him that he has one 
year to submit pertinent evidence needed 
to substantiate his claims.  The date of 
mailing to the veteran begins the one-
year period.  Inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
personally and specifically waive in 
writing any remaining response time.  
PVA.

2.  The RO must obtain any and all 
records, not already on file, regarding 
recent medical treatment of the 
veteran's service-connected thoracic 
spine disability.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

3.  Thereafter, the RO should return the 
claims folders and the VA spine 
examination report of July 21, 2003, with 
the addendum of July 28, 2003, to J. 
Cory, M.D., for the preparation of an 
additional addendum.  If additional 
examination is found to be necessary, or 
in the event that Dr. Cory is 
unavailable, further orthopedic 
evaluation of the veteran must be 
undertaken.  In any event, Dr. Cory or 
other examiner must respond specifically 
to each of the following questions:

(a)  Is there unfavorable 
ankylosis of both the 
thoracolumbar and cervical 
spine?  Is there unfavorable or 
favorable ankylosis of the 
thoracolumbar spine, and, if 
so, which and to what degree?

(b)  What is the exact 
measurement for forward flexion 
of the veteran's thoracolumbar 
spine?  Do the veteran's age, 
body habitus, neurologic 
disease, or other factors 
unrelated to disease or injury 
of the spine, in any way render 
the above provided range of 
motion value normal, even 
though it does not conform to 
the normal range of motion 
values set forth in Note (2) of 
38 C.F.R. § 4.71a, effective 
from September 26, 2003?  If 
so, a full supporting rationale 
for such a conclusion must be 
furnished.  

(c)  What is the combined range 
of motion of the thoracolumbar 
spine (forward flexion, 
extension, lateral flexion, and 
lateral rotation), with normal 
being 240 degrees?  

(d)  Is there present either 
muscle spasm or guarding severe 
enough to result in an abnormal 
gait or abnormal spinal 
contour, such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis?

(e)  Is there listing of the 
whole spine to the opposite 
side, a loss of lateral motion 
with osteoarthritic changes, 
abnormal thoracic mobility on 
forced motion, or thoracic 
muscle spasm on extreme forward 
bending?  

(f)  Does the veteran's 
thoracic spine or any other 
joint affected by neuralgia 
exhibit weakened movement, 
excess fatigability, or 
incoordination?  If feasible, 
these determinations should be 
expressed in terms of 
additional lost range of motion 
or favorable or unfavorable 
ankylosis due to any excess 
fatigability, weakened movement 
or incoordination.  If the 
examiner is unable to make such 
a determination, it should be 
so indicated on the record.  

(g)  During the prior twelve 
months, has the veteran 
experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms which 
require bed rest prescribed by 
a physician and treatment by a 
physician) involving his 
thoracic disorder having a 
total duration of at least six 
weeks, OR; more than four weeks 
but less than six weeks, OR; at 
least two weeks, but less than 
four weeks, OR; at least one 
week but less than two weeks?

(h)  Is it at least as likely 
as not that the veteran's 
service-connected thoracic 
spine disability alone, 
markedly interferes with his 
employment?  Use of the "at 
least as likely as not" 
language in the examiner's 
response is required.




4.  Following the completion of the 
foregoing, the RO must readjudicate the 
issues of entitlement to schedular and 
extraschedular ratings in excess of 20 
percent for residuals of a herniated 
nucleus pulposus at T7-8 with neuralgia, 
for the period from June 17, 1998, to May 
9, 2000; and in excess of 10 percent for 
the period since September 1, 2000, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA, in addition to the rating 
criteria pertaining to an intervertebral 
disc syndrome in effect prior to and on 
September 23, 2002, and the rating 
criteria in effect for the spine prior to 
and on September 26, 2003.  If any 
benefit sought on appeal continues to be 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  


Stegall.  No inference should be drawn regarding the final 
disposition of the claims in question as a result of this 
action.  



	___________________________                             
_________________________
            DEREK R. BROWN                                                
L. M. SULLIVAN
             Veterans Law Judge                                               
Veterans Law Judge
     Board of Veterans' Appeals                                       
Board of Veterans' Appeals



	                                      
____________________________
	N. R. ROBIN
	Veterans Law Judge
                                              Board of 
Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


